      0:20-cv-00750-MBS         Date Filed 04/16/21       Entry Number 30        Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  ROCK HILL DIVISION

KEENA MOORE PRATT,                  ) Civil Action No. 0:20-cv-00750-MBS
                                    )
                         Plaintiff, )
                                    )
            v.                      )            ORDER
                                    )
ANDREW M. SAUL,                     )
Commissioner of the Social Security )
Administration,                     )
                                    )
                         Defendant. )
____________________________________)


       Plaintiff Keena Moore Pratt brought this action to obtain judicial review of Defendant

Commissioner of Social Security’s final decision denying her claim for disability insurance

benefits. Defendant moved to remand the case, ECF No. 23, and by order dated March 4, 2021,

the court reversed the Commissioner’s decision pursuant to sentence four of 42 U.S.C. § 405(g)

and remanded for further administrative proceedings, ECF No. 24.

       The matter is now before the court on Plaintiff’s motion for attorney’s fees under the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d). ECF No. 26. Plaintiff moves for an award

of attorney fees in the amount of $2,437.89. On April 7, 2021, the Commissioner filed a response,

stating his position that he does not oppose the request for $2,437.89 in attorney fees. ECF No.

28. The Commissioner requests however that the court direct the fees to be paid directly to Plaintiff

and additionally sets forth the procedure by which the Commission will remit payment. Id.
     0:20-cv-00750-MBS         Date Filed 04/16/21     Entry Number 30       Page 2 of 2




       Plaintiff’s motion for attorney fees under EAJA, ECF No. 26, is granted in the amount of

$2,437.89, to be paid in accordance with the procedure set forth in the Commissioner’s response,

ECF No. 28.

       IT IS SO ORDERED.
                                                   /s/Margaret B. Seymour
                                                   Margaret B. Seymour
                                                   Senior United States District Judge

Charleston, South Carolina
April 16, 2021
